DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8-10, filed 8/16/2021, with respect to the rejections of claims 1, 2, 4 and 5 under 35 U.S.C. 103 have been fully considered and are persuasive insofar as the cited prior art of US 2001/0033583 to Rabenko (Rabenko) was not previously relied upon as teaching newly-recited limitations “a plurality of pins” and “wherein the analog output connection pad or the analog input connection pad is unconnected to any pin of the plurality of pins of the chip”.  Therefore, the rejection as previously set forth has been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of Rabenko.

	At page 10 of the Office action, applicant appears to misapprehend the Official notice taken in connection with claim 5 as “amplifying the analog test signal before converting the analog test signal into the converted digital test signal, where the analog test signal is the test signal that is tested, is well known in the art”.  Contrary to applicant’s understanding, the Office action states at page 15 in connection with claim 5 that “[t]he examiner takes Official notice of the fact that conditioning an electrical signal (e.g., amplifying, attenuating, filtering, etc.) to ensure compatibility with a subsequent stage/component was well known and conventional been obvious before the effective 

Applicant’s arguments, see pages 10-12, filed 8/16/2021, with respect to claim 6 has been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claim 6 has been withdrawn.  The 103 rejections of claims 8-10 and 12-17 have been withdrawn by virtue of their dependence from claim 6.

Applicant's arguments, see pages 12-13, filed 8/16/2021, with respect to the 35 U.S.C. 103 rejections of claims 18-19 have been fully considered but they are not persuasive.

	First, in response to applicant’s understanding of the rejection as taking Official notice to establish “a resistor connected to the associated pad is well known in the art”, the examiner submits that such Official notice in fact has not been taken.  Instead, the rejection relies on primary reference Rabenko as disclosing “wherein each design comprises a resistor connected to the associated connection” (see OA, paragraph bridging pages 9-10).  Official notice is then taken to establish the well-known and 

	Second, regarding the Office action’s reliance on Official notice in connection with “design blocks”, applicant argues that the Office action has not shown that design blocks being identical for the analog input connection pads and the analog output connection pads is well known in the art and capable of instant and unquestionable demonstration as being well-known.  In response, the examiner emphasizes that primary reference Rabenko is relied upon as disclosing “associating each pair with one of the switches in a design, the designs being identical for the analog input connections and the analog output connections, wherein each design comprises a resistor connected to the associated connection” (see OA, paragraph bridging pages 9-10), and that the Office action acknowledges Rabenko is not relied upon as explicitly disclosing each design is implemented as a design block of a computer design library.  The Office action takes Official notice of the fact that the use of computer-

	Third, applicant argues Rabenko fails to teach or render obvious, “the design blocks being identical for the analog input connection pads and the analog output connection pads, wherein each design block comprises a resistor connected to the associated pad.”  The examiner respectfully disagrees.  In applying Rabenko to claim 18, the Office action states at pages 9-10:


    PNG
    media_image1.png
    216
    644
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    65
    615
    media_image2.png
    Greyscale


Accordingly, with reference to Fig. 11 of Rabenko, the top output of DAC 390 is associated with the top input of ADC 392 via a first one of switches 393 (first design), and bottom output of DAC 390 is associated with the bottom input of ADC 392 via a second one of switches 393 (second design), with each of the designs including a respective resistor (391a, 391b) connected to the associated connection.  The designs are identical, e.g., each design is connected between an analog input/analog output connection pair, and each design incudes a switch and a resistor.  Further modification of this application of Rabenko as set forth in the Office action discloses the entirely of the limitation “the design blocks being identical for the analog input connection pads and the analog output connection pads, wherein each design block comprises a resistor connected to the associated pad.”  Applicant’s argument is therefore not persuasive.

Applicant’s arguments, see page 13, filed 8/16/2021, with respect to the rejections of claims 20-23 under 35 U.S.C. 103 have been fully considered and are persuasive insofar as the prior art of Rabenko was not previously relied upon as 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1, 2, 18 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over US 2001/0033583 to Rabenko (Rabenko).

	Regarding claim 1, Rabenko discloses a method of performing a self-test of an electronic chip (Rabenko, e.g., Fig. 11 and paragraph 133, FIG. 11 shows a block diagram of the analog front end of the audio processor; also see paragraph 132, that discloses the audio processor of which Fig. 11 is a part is shown in Fig. 3; also see paragraph 68, Fig. 3 may be implemented in a chip; accordingly, the analog front end of the audio processor of Fig. 11 may be implemented in a chip) that comprises an analog input connection (Rabenko, Fig. 11, either one of input connections to ADC 392); an analog output connection (Rabenko, Fig. 11, either one of output connections from DAC 390); and a switch coupled between the analog input connection and the analog output connection (Rabenko, e.g., Fig. 11 and paragraph 133, switch in the form of a pair of switches 393 provided between the output of the DAC and the input of the ADC to provide analog loopback test capability; note that switches are shown in Fig. 11 but not labeled with a reference number), the method comprising:
	closing the switch;
	transmitting a test signal from the analog output connection  to the analog input connection  through the switch; and
	testing the test signal (see Rabenko as applied to claim 1, e.g., paragraph 133, a pair of switches 393 can be provided between the output of the DAC and the input of the ADC to provide analog loopback test capability; in Rabenko’s arrangement, closing the switches 393 causes a test signal from analog output connection pad of DAC 390 to be transmitted to analog input connection pad of ADC 392 through the switches 393 so that loopback testing using the test signal can be performed).

	Rabenko discloses that the electronic circuit of Fig. 11 is an analog front end of an audio processor that may be in an electronic chip, but Rabenko is not relied upon as explicitly disclosing that the each of the analog input connection and analog output connection is in the form of a pad.  Rabenko is not relied upon as explicitly disclosing that the electronic chip includes a plurality of pins, and wherein the analog output connection pad or the analog input connection pad is unconnected to any pin of the plurality of pins of the chip.

	The examiner takes Official notice of the fact that the provision of pads, e.g., bonding pads, for enabling external connections to circuitry of the integrated circuit, e.g., pins of chip/die packaging, were well-known and conventional before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

	Moreover, Rabenko at least suggests that the connections to the analog front end of Fig. 11 (which may be implemented in a chip, as discussed above) is by way of 

	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Rabenko such that Rabenko’s electronic circuit of Fig. 11 (which may be implemented in an electronic chip as discussed above) includes a pad for each of the analog input and analog output connections in order to enable external connections to circuitry of the integrated circuit, e.g., pins of chip/die packaging.  Additionally, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to further modify Rabenko such that Rabenko’s chip includes pins, e.g., IC packaging pins, at least in view of the well-known use of pins for establishing connections to external circuitry, such as the external circuitry shown in Fig. 3.  Modified in this way, Rabenko’s electronic chip of Fig. 3 will include a plurality of pins (e.g., pins connected to GPIO 186 and PCM/IOM interface 169) that are unconnected to the analog output connection pad or the analog input connection pad.

wherein the chip is configured to operate in a self-test mode and in an active mode, the switch being closed only in the self-test mode (see Rabenko as applied to claim 1, e.g., paragraph 133, a pair of switches 393 can be provided between the output of the DAC and the input of the ADC to provide analog loopback test capability; when Rabenko’s switches 133 are closed, operation in self-test mode (loopback testing) is realized; when Rabenko’s switches 133 are opened, operation in active mode is realized).

	Regarding claim 18, Rabenko discloses a method of designing a circuit that comprises a plurality of analog input connections, a plurality of analog output connections, and a plurality of switches coupled between the analog input connections and the analog output connections (Rebenko, e.g., Fig. 11 and paragraph 133, plurality of analog input connections of ADC 392, plurality of analog output connections of DAC 390, plurality of switches 393 coupled between analog input connections and analog output connections), the method comprising:
	associating each analog input connection with an associated analog output connection so that there are a plurality of pairs of associated input and output connections (Rabenko, e.g., Fig. 11 and paragraph 133, each analog input connection of the ADC 392 is associated with a corresponding analog output connection of the DAC 390 via a corresponding one of the pair of switches 393, thereby providing a plurality of pairs of associated analog input and analog output connections); and
	associating each pair with one of the switches in a design, the designs being identical for the analog input connections and the analog output connections, wherein each design comprises a resistor connected to the associated connection (Rabenko, e.g., Fig. 11 and paragraph 133, each analog input connection/analog output connection pair is associated with a corresponding one of switches 133 in a corresponding design, with the designs being identical for the analog input connections and the analog output connections, with each design having a corresponding resistor 391a, 391b connected to the associated connection).

	Rabenko is not relied upon as explicitly disclosing that the circuit of Fig. 11 is a chip, that each of the analog input connections and analog output connections are implements as a pad, and that each design is implemented as a design block of a computer design library.

	The examiner takes Official notice of the fact that fabricating circuits of the type disclosed in Fig. 11 in the form of an integrated circuit, as well as the provision of pads for providing enabling external connections to circuitry of the integrated circuit, was well-known and conventional before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains for realizing advantages over electronic circuits constructed using discrete components such as smaller size, lower cost, and increased reliability.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Rabenko such that Rabenko’s electronic circuit of Fig. 11 is implemented as an electronic integrated circuit, e.g., electronic chip, with a pad for each of the analog input and analog output 

	The examiner takes Official notice of the fact that the use of computer-implemented circuit design using design blocks of a computer design library was well-known and conventional before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  See, e.g., US 20080184184, paragraphs 4, 5, 11; also see US 7,143,374, col. 3, line 63 to col. 4, line 5; also see US 7,181,384, col. 4, lines 7-22; also see US 2001/0016933, paragraph 8; also see US 2005/0193363, paragraph 18.   The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  Moreover, one of ordinary skill in the art would have recognized that the results of the combination were predictable.  For these reasons, the recited use of blocks of a computer design library for designing a chip/circuit does not patentably define over the teachings of Rabenko when taken in view of the knowledge of one of ordinary skill in the art.

	Regarding claim 27, Rabenko as applied to claim 1 discloses wherein the analog input connection pad and the analog output connection pad are respectively directly connected to identical first and second switch circuits, wherein closing the switch comprises closing a first switch of the first switch circuit and closing a second switch of the second switch circuit (see Rabenko as applied to claim 1, switch in the form of switches 393, with switches 393 constituting identical first and second switch circuits; closing of switch to implement loopback testing incudes closing the first switch of the first switch circuit and closing the second switch of the second switch circuit; note that in Rabenko as applied to claim 1 the analog input connection pad, e.g., analog input connection pad associated with top ADC input, will be connected to a first switch 393 of the switch and the analog output connection pad, e.g., analog input connection pad associated with bottom DAC output, will be connected to a second switch 393 of the switch).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Rabenko in view of US 2011/0241914 to Lai (Lai).

	Regarding claim 4, Rabenko as applied to claim 1 discloses:
	converting a digital test signal into an analog test signal, wherein the test signal is the analog test signal (see Rabenko as applied to claim 1, during loopback testing a digital test signal input into DAC 390 is converted in to an analog test signal by the DAC 390, with the test signal being the analog signal output from the DAC 390);
	after the transmitting of the test signal, converting the analog test signal into a converted digital test signal (see Rabenko as applied to claim 1, during 

	Rabenko is not relied upon as explicitly disclosing that the loopback testing includes comparing the digital test signal to the converted digital test signal.  Lai discloses that in a loopback architecture, a DAC converts a digital input of test codes to an analog test signal, and the ADC under test converts the analog test signal to a corresponding digital output (Lai, e.g., paragraph 5).  By analyzing/comparing the digital output of the ADC according to the digital input of the test code, Lai discloses that function and performance of the ADC can be understood (Lai, e.g., paragraph 5).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Rabenko to include a step of comparing the digital test signal to the converted digital test signal.  In this way, in the manner disclosed by Lai, function and performance of the ADC can be understood (Lai, e.g., paragraph 5).

	Regarding claim 5, Rabeno in view of Lai as applied to claim 4 is not relied upon as explicitly disclosing amplifying the analog test signal before converting the analog test signal into the converted digital test signal.  The examiner takes Official notice of the fact that conditioning an electrical signal (e.g., amplifying, attenuating, filtering, etc.) to ensure compatibility with a subsequent stage/component was well known and conventional been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Rabenko in view of US 2013/0137381 to Vassiliou et al. (Vassiliou).

	Regarding claim 19, Rabenko is not relied upon as explicitly disclosing wherein each design block comprises a plurality of switches, each switch of the plurality of switches being directly connected to the associated pad.  In related art, Vassiliou discloses a plurality of switches series-connected between the analog input and the analog output (Vassiliou, e.g., Fig. 2.1 and paragraph 37, loopback path 230 from DAC 240 output to ADC 234 input includes a plurality of series-connected switches, e.g., first switch coupled to output of DAC 240 and second switch coupled to input of ADC 234).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a .

Claims 20, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Rabenko in view of US 2015/0120219 to Merlin et al. (Merlin).

	Regarding claim 20, Rabenko discloses a method of self-test of an electronic circuit that includes an analog signal input, an analog signal output, and a switch coupled between the analog signal input and the analog signal output (Rabenko, e.g., Fig. 11 and paragraph 133, analog signal input in the form of ADC 392 inputs, analog signal output in the form of DAC 390 output, and switch coupled between the analog signal input and the analog signal output in the form of switches 393), the method comprising:
closing the switch to couple the analog signal output to the analog signal input (Rabenko, e.g., paragraph 133, a pair of switches 393 can be provided between the output of the DAC and the input of the ADC to provide analog loopback test capability; closing the switches 133 implements analog loopback testing);
	performing a self-test operation that comprises simultaneously testing an analog signal generator and an analog signal receiver (Rabenko, e.g., paragraph 133, a pair of switches 393 can be provided between the output of the DAC and the input of the ADC to provide analog loopback test capability; closing the switches 133 implements analog loopback testing, which constitutes a self-test operation; Rabenko’s loopback test can only be performed if the DAC 390 and the ADC 392 function properly; a successful loopback test indicates that the DAC 390 and the ADC 392 function properly); and
	opening the switch to isolate the analog signal output from the analog signal input so that the chip can be operated in a normal operation mode (Rabenko, e.g., paragraph 133, a pair of switches 393 can be provided between the output of the DAC and the input of the ADC to provide analog loopback test capability; closing the switches 133 implements analog loopback testing; when the switches 393 are open the circuit is operated in a normal operation mode).

	Rabenko discloses that the electronic circuit of Fig. 11 is an analog front end of an audio processor, but Rabenko is not relied upon as explicitly disclosing that the electronic circuit is an electronic chip.  The examiner takes Official notice of the fact that fabricating circuits of the type disclosed in Fig. 11 in the form of an integrated circuit, as 

	Rabenko is not relied upon as explicitly disclosing that performing a self-test operation includes testing an amplifier with the analog signal generator and the analog signal receiver.  The use of amplifiers in connection DACs and ADCs is known, for example, in order to amplify the analog output of a DAC and in order to amplify the analog input of and ADC (see, e.g., Merlin, Fig. 1A).  Moreover, including such amplifiers in a loopback path during a loopback test is known (Merlin, e.g., Fig. 1A).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Rabenko such that Rabenko’s electronic circuit of Fig. 11 includes an amplifier coupled to at least one of the DAC 390 output and the ADC 392 input and to include such 

	Regarding claim 22, Rabenko in view of Merlin discloses wherein performing the self-test operation comprises:
	generating a test signal by the analog signal generator and applying the test signal to the analog signal output (see Rabenko in view of Merlin as applied to claims 20, when switches 393 are closed, test signal output from DAC 390 and applied to input of ADC 392); and
	receiving the test signal by the receiver at the analog signal input, the test signal being transmitted from the analog signal output to the analog signal input via the switch (see Rabenko in view of Merlin as applied to claims 20, when switches 393 are closed, receipt of test signal by the ADC 392 via the switches 393).

	Regarding claim 23, Rabenko in view of Merlin discloses wherein the analog signal generator comprises a digital-to analog converter and the analog signal receiver comprises an analog-to-digital converter (see Rabenko in view of Merlin as applied to claim 22, DAC 390 and ADC 392).

Allowable Subject Matter
Claim 6 is allowed.  Claims 8-10, 12-17 and 24-26 are allowed by virtue of their dependence from claim 6.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL R MILLER/Primary Examiner, Art Unit 2863